Citation Nr: 0218826	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  00-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran has confirmed active service from March 1966 
to December 1969.  VA records, information from the 
veteran, and copies of what appear to be service medical 
records provided by the veteran strongly suggest that he 
had subsequent active service from March 1971 to August 
1987, but this period of service remains unverified.

This appeal arises from a December 1998 rating action 
entered by the aforementioned regional office.  A notice 
of disagreement with this decision was received from the 
veteran in March 1999, and after a statement of the case 
was issued in January 2000, the appeal was perfected in 
March 2000, upon receipt by the RO of a VA Form 9 (Appeal 
to Board of Veterans' Appeals).  In July 2000, the veteran 
provided testimony at a hearing conducted at the RO, and 
in due course, the case was forwarded to the Board of 
Veterans' Appeals (Board) in Washington, DC.

The Board remanded this issue, as well as three other 
issues for entitlement to service connection, in October 
2001 for further development and it has returned for 
appellate review.  As a result of the development, the RO 
granted service connection for the three other issues, and 
continued the denial of entitlement to service connection 
for a bilateral knee disorder.  The three issues having 
been granted, the Board will address the remaining one on 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this 
appeal has been obtained.

2.  A bilateral knee disorder developed years after 
service and was not caused by any incident of service.



CONCLUSIONS OF LAW

A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 
1112(a), 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§  3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending  
38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of certain provisions 
relating to attempts to reopen claims, not pertinent here.  

In this case, the Board considers that VA's duties under 
the VCAA have been fulfilled to the extent possible.  
Among other things, the VCAA provides that VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
January 2000 statement of the case, the supplemental 
statements of the case, and a letter sent to the veteran 
in March 2002, which specifically addressed the contents 
of the VCAA in the context of the veteran's claims.  The 
RO explained its decision with respect to this issue, and 
invited the veteran to identify records that could be 
obtained to support his claim.  Under these circumstances, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the letter dated in 
March 2002, the RO asked the veteran to identify records 
relevant to his claim.  The March 2002 letter explicitly 
set out the various provisions of the VCAA, including what 
records VA would obtain and what was the responsibility of 
the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the records of the 
veteran's treatment at VA, which were the only records the 
veteran identified as relevant to his claim.  The veteran 
was also examined for VA purposes in connection with this 
claim, and pertinent medical opinions were obtained 
addressing the specific question at issue in this appeal.  
There appears to be no other development left to 
accomplish, and under the foregoing circumstances, the 
Board considers the requirements of the VCAA to have been 
met.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a 
period of war or after December 31, 1946, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be 
presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Where there is a chronic disease shown as such in service 
or within the presumptive period under 38 C.F.R. § 3.307 
so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes. 
38 C.F.R. § 3.303(b).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran contends that he developed a bilateral knee 
disorder during service. Service medical records are 
negative for a bilateral knee disorder.  The veteran's 
April 1987 service retirement examination report indicates 
that no abnormality was noted on clinical evaluation with 
respect to a bilateral knee disorder.  On an accompanying 
medical history form, the veteran denied having any 
pertinent history regarding a knee disorder.

Post-service medical records beginning a number of years 
after service show treatment for knee problems.  The post-
service medical evidence, however, does not provide a 
medical nexus linking the veteran's current disorder to an 
incident of service.  According to a August 1998 VA 
examination report, the examiner noted that the veteran's 
current bilateral knee disorder was not medically linked 
to an incident or disease during service.  In summary, the 
examiner reported that the osteoarthritis of the knees was 
not directly related to his service employment. 

Another VA examiner reached the same conclusion in an 
April 2002 VA examination report.  The VA examiner noted 
that the claims file was reviewed, as was the veteran's 
medical history.  The VA examiner's clinical impression 
was that the veteran had bilateral osteoarthritis of the 
knees that was part of the normal aging process and 
compounded by the veteran's obesity.  The examiner further 
commented that he was in complete agreement with the 
August 1998 VA examiner's conclusion that the veteran's 
arthritic knees were not service connected or involved his 
service-connected employability.

The veteran contended in his July 2000 testimony before a 
hearing officer at the RO that the bilateral knee 
arthritis originated during service.  As a layperson, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of the claimed conditions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Other than the 
veteran's contentions, he has not provided any competent 
medical evidence to rebut the findings of the VA examiners 
discussed above.  

The weight of the credible evidence demonstrates that the 
veteran's bilateral knee disorder began years after 
service and was not caused by any incident of service.  
The conditions were not incurred in or aggravated by 
service.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

